Title: To Benjamin Franklin from Ebenezer Smith Platt, 27 December 1777
From: Platt, Ebenezer Smith
To: Franklin, Benjamin


Honoured Sir,
Newgate Decemr. 27th: 1777.
I beg leave to make you an humble tender of my most Sinceer, and Unfeigned Thanks, for your great Goodness in taking Notice of, and Releiving me under my present sufferings in the Glorious Cause of American Liberty. And beg the Continuance of your favour towards me in future, that if any Exchange should take place between the English Prisners, and the Americans now Confined in England, that I may be Included therein, so as to be thereby enabled on any future Occasion, to render to my Country all the service in my Power; As the only hope I have now left, of obtaining my Liberty depends intirely upon that, or the Successes of my Country. I remain Sir, with the sinceerest Respect Your most Obliged, and Verry Humble Servant
Ebenezer S. Platt
Benjamin Franklin Esqr.
 
Addressed: Benjamin Franklin Esqr. / Paris
Endorsed: Eb. Smith Plat
